[Cite as Disciplinary Counsel v. Searl, ___ Ohio St.3d ___, 2020-Ohio-6656.]




                          DISCIPLINARY COUNSEL v. SEARL.
 [Cite as Disciplinary Counsel v. Searl, ___ Ohio St.3d ___, 2020-Ohio-6656.]
(No. 2020-1410—Submitted November 16, 2020—Decided December 14, 2020.)
                            ON CERTIFICATION OF DEFAULT.
                                ____________________
         {¶ 1} On November 16, 2020, and pursuant to Gov.Bar R. V(14)(A), the
Board of Professional Conduct filed with this court a certification of default,
alleging that respondent, Adam Dane Searl, failed to file an answer to a formal
complaint pending before the board. Respondent did not file a response.
         {¶ 2} Upon consideration thereof and pursuant to Gov.Bar R. V(14)(B)(1),
it is ordered and decreed that an interim default suspension is immediately entered
against Adam Dane Searl, Attorney Registration No. 0089203, last known business
address in Willard, Ohio, and that the suspension is effective as of the date of this
entry.
         {¶ 3} It is further ordered that respondent immediately cease and desist from
the practice of law in any form and that he is hereby forbidden to appear on behalf
of another before any court, judge, commission, board, administrative agency, or
other public authority.
         {¶ 4} It is further ordered that effective immediately, respondent is
forbidden to counsel, advise, or prepare legal instruments for others or in any
manner perform legal services for others.
         {¶ 5} It is further ordered that respondent is hereby divested of each, any,
and all of the rights, privileges, and prerogatives customarily accorded to a member
in good standing of the legal profession of Ohio.
         {¶ 6} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
                             SUPREME COURT OF OHIO




shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C). If employed pursuant to Gov.Bar R. V(23),
respondent shall refrain from direct client contact except as provided in Gov.Bar
R. V(23)(A)(1) and from receiving, disbursing, or otherwise handling any client
trust funds or property.
       {¶ 7} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of continuing
legal education required by Gov.Bar R. X(13), respondent shall complete one credit
hour of instruction related to professional conduct required by Gov.Bar R. X(3)(B)
for each six months, or portion of six months, of the suspension.
       {¶ 8} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with this and all other orders issued by this court,
(3) respondent complies with the Supreme Court Rules for the Government of the
Bar of Ohio, and (4) this court orders respondent reinstated.
       {¶ 9} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded by the
Lawyers’ Fund for Client Protection pursuant to Gov.Bar R. VIII(7)(F). It is further
ordered by the court that if after the date of this order the Lawyers’ Fund for Client
Protection awards any amount against respondent pursuant to Gov.Bar R.
VIII(7)(F), respondent shall reimburse that amount to the Lawyers’ Fund for Client
Protection within 90 days of the notice of that award.
       {¶ 10} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
       {¶ 11} 1. Notify all clients being represented in pending matters and any
cocounsel of respondent’s suspension and consequent disqualification to act as an




                                            2
                                  January Term, 2020




attorney after the effective date of this order and, in the absence of cocounsel, also
notify the clients to seek legal services elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
        {¶ 12} 2. Regardless of any fees or expenses due, deliver to all clients being
represented in pending matters any papers or other property pertaining to the client,
or notify the clients or cocounsel, if any, of a suitable time and place where the
papers or other property may be obtained, calling attention to any urgency for
obtaining such papers or other property;
        {¶ 13} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in his possession
or control;
        {¶ 14} 4. Notify opposing counsel or, in the absence of counsel, the adverse
parties in pending litigation of respondent’s disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 15} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 16} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where
respondent may receive communications; and
        {¶ 17} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 18} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.




                                             3
                             SUPREME COURT OF OHIO




       {¶ 19} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and timeliness
of filings. All case documents are subject to Sup.R. 44 through 47, which govern
access to court records.
       {¶ 20} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, by certified mail to the most
recent address respondent has given to the Office of Attorney Services.
       {¶ 21} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                          4